Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean Holder (Reg. No. 65,893) on March 4, 2020.

The application has been amended as follows: 

Claim 1 has been amended as follows:
1.	A machine implemented method for ultrasound diagnosis, the steps comprising: 
determining, by a computing device, a first risk of malignancy based on data indicative of a human assessment of a first set of features of one or more ultrasound images of a target; 
determining, by the computing device, a second risk of malignancy based on a second set of features of the one or more ultrasound images, wherein the second set of features are automatically determined by a computer-implemented feature extraction process; 
training, by the computing device and by utilizing a training data set, a classifier, wherein the classifier is selected to match the characteristics of either one of or both of the first set of features or the second set of features;
determining, by the computing device, at least one overall risk value indicative of malignancy based on applying an adaptive learning analysis and the trained classifier to the first risk of malignancy and the second risk of malignancy, wherein the adaptive learning analysis and the trained classifier determine 
characterizing, by the computing device, the at least one overall risk value as one of a high confidence assessment or a low confidence assessment.

Claim 8 has been cancelled.

Claim 9 has been amended as follows:
9.	The method of claim [[ 8 ]] 1, wherein the classifier is selected from the group consisting of a logistic regression classifier, Naive Bayes classifier, continuous, ordinal, nominal, spatial, and frequency.

Claim 13 has been amended as follows:
13.	A system for diagnosing a tumor using an imaging scan of a target comprising: 
an imaging system configured to perform an imaging scan of a target and to obtain imaging information regarding the target; and 

receive data indicative of a human assessment of the imaging information, wherein the human assessment of the imaging information is based on a first set of features of the imaging information; 
determine a second set of features of the imaging information, wherein the second set of features are automatically determined by a computer-implemented feature extraction process,
train, by utilizing a training data set, a classifier, wherein the classifier is selected to match the characteristics of either one of or both of the first set of features or the second set of features;
determine an overall risk value indicative of a risk of malignancy based on applying an adaptive learning analysis and the trained classifier to the human assessment of the first set of features and an automated assessment of the second set of features, wherein the adaptive learning analysis and the trained classifier determine 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
	With regards to 35 U.S.C. 101, Claims 1-7 and 9-15 are patent eligible when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance, and hence the previous grounds of rejection under 35 U.S.C. 101 of Claims 1-7 and 9-15 have been withdrawn.  
Claim 1, because the inventive concept is directed towards combining a human assessment of ultrasound imaging with a computer-implemented assessment of ultrasound imaging, and further because it is directed towards the training of a classifier and the use of the classifier with a machine learning algorithm (i.e. the adaptive learning analysis), in order to diagnose a lesion for a potential malignancy.  Hence, the present Claims are not reasonably capable of being performed in the human mind and/or via pen and paper.  
Additionally, even assuming, arguendo, that the present invention were nonetheless directed towards an abstract idea, Examiner further asserts that the present invention integrates the abstract idea into a practical application.  Paragraphs [0065]-[0075] of PG Pub. 2017/0140124 disclose that the adaptive learning analysis recited in Claim 1 specifically pertains to adaptive boosting (referred to as AdaBoost), which is a known machine learning algorithm, and further discloses that the use of AdaBoost results in more uniformly distributed and correlated probability estimates as well as an increased accuracy of assessments for which a prediction is made – these represent an improvement in the functioning of a computer or an improvements to other technology or technical field, and/or an application of the abstract idea in a meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Therefore, the present Claims integrate any abstract idea into a practical application.
Claims 1-7 and 9-15 are patent eligible and the previous grounds of rejection of Claims 1-7 and 9-15 under 35 U.S.C. 101 are withdrawn.
Regarding 35 U.S.C. 102 and 103, the following represents the closest prior art references to the present Claims, as well as reasons explaining why the present Claims are distinguished from the closest prior art references:
Giger (Pub. No. US 2003/0174873) teaches a system for image analysis that identifies lesions from patient images and assesses potential patient diseases.  Furthermore, the system determines an overall risk assessment including a likelihood of malignancy for the patient by combining the outputs of lesion data and risk data.  However, Giger does not teach that the risk of malignancy is based on a human assessment of a set of features, or categorizing the overall risk value as either high or low confidence.  Furthermore, Giger does not teach determining the overall risk value utilizing an adaptive learning analysis, wherein the adaptive learning analysis combines the data indicative of the human assessment and the automated assessment and weights the values applied to the first and second set of features.  Additionally, Giger does not teach training a classifier and utilizing the trained classifier in combination with the adaptive learning analysis to obtain the overall risk value.
Doerrer (Patent No. 5,677,966) teaches a system that combines computerized and human-based assessments to determine malignancy to minimize false negatives and false positives in diagnosis.  However, Doerrer does not explicitly teach determining a first and second set of features from a human and automated assessment, or combining the assessments in order to obtain an overall risk value indicative of a risk of malignancy.  Furthermore, Doerrer does not teach categorizing the overall risk value as either high or low confidence, or utilizing an adaptive learning analysis to determine the overall risk value, wherein the adaptive learning analysis 
Madabhushi (Pub. No. US 2010/0098306) teaches a system that diagnoses patients utilizing an adaptive boosting algorithm that utilizes a weighting mechanism for classification, wherein the weights of suspected classified examples in order to correct previously misclassified examples.  However, Madabhushi does not teach determining a first and second set of features from a human and automated assessment, or combining the assessments in order to obtain an overall risk value indicative of a risk of malignancy.  Furthermore, Madabhushi does not teach categorizing the overall risk value as either high or low confidence.  Additionally, Madabhushi does not teach training a classifier and utilizing the trained classifier in combination with the adaptive learning analysis to obtain the overall risk value.
Metzler (Pub. No. WO 2013/049153 A2) teaches a system for classifying cancerous lesions utilizing various different approaches, including trained AdaBoost classifiers.  However, Metzler does not teach combining a human-based assessment with an automated assessment to obtain an overall risk value indicative of a risk of malignancy.  Furthermore, Metzler does not teach that the overall risk value is determined based on combining the data from the human and automated assessments and adjusting the weight values for the first and second set of features obtained from the human and automated assessments.
For the aforementioned reasons, the rejections of Claims 1-7 and 9-15 under 35 U.S.C. 102 and/or 103 are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Response to Arguments
Applicant’s arguments, see Remarks, filed November 6, 2020, with respect to the rejections of Claims 1-7 and 9-15 under 35 U.S.C. 101 have been fully considered, and in combination with the present amendments, are persuasive for the aforementioned reasons.  The previous rejections of Claims 1-7 and 9-15 under 35 U.S.C. 101 are withdrawn.

Applicant’s arguments, see Remarks, filed November 6, 2020, with respect to the rejections of Claims 1-7 and 9-15 under 35 U.S.C. 103 have been fully considered, and in combination with the present amendments, are persuasive for the aforementioned reasons.  The previous rejections of Claims 1-7 and 9-15 under 35 U.S.C. 103 have been withdrawn.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658.  The examiner can normally be reached on Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
March 4, 2021